Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Status of the Claims
Claims 1,11 are amended
Claims 1-20 are pending



Response to Applicant Remarks
Applicant’s well-articulated remarks have been considered but are unpersuasive for the reasons below.
Applicant argues that “The art of record does not teach or suggest receiving user-selected segments of unique travel customer behavior segments, converting those user-selected segments to a travel account score indicating how well the travel purchase data fits into the selected segment, comparing the travel account score from those selected segments to previous scores for those segments that included a successful travel offer, and determining if the travel account score is over a threshold indicating a further travel including one or more of the user-selected segments would likely be successful, as generally recited by amended claim 1.”  (Applicant’s 1/26/22 remarks, p.7).  The examiner respectfully disagrees.

Yonezaki further discloses tracking of past performance of advertisements.  (Yonezaki, para 0024, “The performance database 174 is configured to store and/or maintain data associated with the performance of specific advertisements at specific placement categories and/or segments. Such performance can be calculated and/or determined using any suitable metric. In some embodiments, for example, the performance of an advertisement at a segment can be a clickthrough rate (CTR) of the advertisement at the segment, a conversion rate of the advertisement at the segment, an engagement rate of the advertisement at the segment, a reach of the advertisement at the segment, the brand-lift of the advertisement at the segment, and/or the like. As described in further detail herein, the performance data stored in the performance database 174 can be used to predict future performance of 
Yonezaki discloses that past performance can be used to set a threshold (ie. a score), against which future advertisement performance may be judged.  (Yonezaki, para 0057-58, “If the weight of the segment is greater than the weight threshold, the allocator module 210 can compare the performance score of the segment to a performance threshold. If the performance score of the segment is greater than the threshold, the segment can be placed in a pool and/or group of segments at which advertisements from an advertisement campaign will be placed.  In some embodiments, the performance threshold can be predetermined. In such embodiments, an advertisement campaign provider can determine at what level of predicted performance (i.e., using the performance scores) to provide an advertisement to a segment. In other embodiments, the performance threshold can be determined based on the performance of the segments of the advertisement campaign. In some embodiments, for example, the performance threshold can be an average performance score of the segments from the advertisement campaign. In the above described example, the average performance score of the segments is 0.330 (i.e., (0.505+0.189+0.333+0.294)/4). Accordingly, in this example, the performance score of Segment 1 and the performance score of Segment 3 are above the performance threshold. In other embodiments, the performance threshold can be any other suitable value such as, for example, a ratio of the total success of the advertisement campaign and the total number of impressions for the advertisement campaign, a random value, a median performance score of the segments of the advertisement campaign, and/or the like.”).  That is, Yonezaki discloses issuing a targeted advertisement only if it is determined that the advertisement is likely to perform based on a past score metric. 
Accordingly, the examiner understands at least Yonezaki discloses “receiving user-selected segments of unique travel customer behavior segments, converting those user-selected segments to a 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over
Fordyce US20160217446A1 in view of 
Yonezaki US20110125573A1
Purves 20190043115 in view of
Nehra 20180276693


Regarding Claim 1, Fordyce discloses

at the central clearing server,
receiving electronic data for an electronic payment account; 
in response to determining that the electronic payment account has previous electronic … data in a determined time period;
communicating the previous electronic … data to an account level aggregation server for aggregation of the previous electronic travel data on an account level;
communicating the previous electronic … data or to an account level class aggregation server;
in an analysis server, generating comprehensive travel and payment attributes analysis data for the electronic payment account from the aggregated previous electronic … data; 
in a profile server, creating … profile model analysis 


“In FIG. 1, the user tracker (113) obtains and generates context information about the user (101) at the point of interaction (107), including user data (125) that characterizes and/or identifies the user (101). The profile selector (129) selects a user specific profile (131) from the set of transaction profiles (127) generated by the profile generator (121), based on matching the characteristics of the transaction profiles (127) and the characteristics of the user data (125). For example, the user data (125) indicates a set of characteristics of the user (101); and the profile selector (129) selects the user specific profile (131) that is for a particular user or a group of users and that best matches the set of characteristics specified by the user data (125).
In one embodiment, the profile selector (129) receives the transaction profiles (127) in a batch mode. The profile selector (129) selects the user specific profile (131) from the batch of transaction profiles (127) based on the user data (125). Alternatively, the profile generator (121) generates the transaction profiles (127) in real time; and the profile selector (129) uses the user data (125) to query the profile generator (121) to generate the user specific profile (131) in real time, or just in time. The profile generator (121) generates the user specific profile (131) that best matches the user data (125).
In one embodiment, the user tracker (113) identifies the user (101) based on the user activity on the transaction terminal (105) (e.g., having visited a set of websites, currently visiting a type of web pages, search behavior, etc.).
In one embodiment, the user data (125) includes an identifier of the user (101), such as a global unique identifier (GUID), a personal account number (PAN) (e.g., credit card number, debit card number, or other card account number), or other identifiers that uniquely and persistently identify the user (101) within a set of identifiers of the same type. Alternatively, the user data (125) may include other identifiers, such as an Internet Protocol (IP) address of the user (101), a name or user name of the user (101), or a browser cookie ID, which identify the user (101) in a local, temporary, transient and/or 
FIG. 1 illustrates a system to provide services based on transaction data according to one embodiment. In FIG. 1, the system includes a transaction terminal (105) to initiate financial transactions for a user (101), a transaction handler (103) to generate transaction data (109) from processing the financial transactions of the user (101) (and the financial transactions of other users), a profile generator (121) to generate transaction profiles (127) based on the transaction data (109) to provide information/intelligence about user preferences and spending patterns, a point of interaction (107) to provide information and/or offers to the user (101), a user tracker (113) to generate user data (125) to identify the user (101) using the point of interaction (107), a profile selector (129) to select a profile (131) specific to the user (101) identified by the user data (125), and an advertisement selector (133) to select, identify, generate, adjust, prioritize and/or personalize advertisements for presentation to the user (101) on the point of interaction (107) via a media controller (115).”  (Fordyce, para 0075-78)

storing … profile model analysis in a memory according to a predetermined format; 
Fordyce, fig.2

in an application server, applying … profile model analysis in real time to electronic payment accounts with … purchase data to determine a …  and 
“In one example, the profile includes a plurality of values representing aggregated spending of the user in various areas to summarize the transactions of the user.”  (Fordyce, abstract)

at a response server associated with a merchant, using an Application program interface (api) to access the …  .
“In FIG. 1, an advertisement selector (133) prioritizes, generates, selects, adjusts, and/or customizes the available advertisement data (135) to provide user specific advertisement data (119) based at least in part on the user specific profile (131). The advertisement selector (133) uses the user specific profile (131) as a filter and/or a set of criteria to generate, identify, select and/or prioritize advertisement data for the user (101). A media controller (115) delivers the user specific advertisement data (119) to the point of interaction (107) for presentation to the user (101) as the targeted and/or personalized advertisement.”  (Fordyce, para 0064)



Fordyce does not explicitly disclose
Travel
aggregating the previous electronic travel data on a flight class level at the account level class aggregation server;

The examiner notes that Fordyce discloses delivering targeted advertising to customers based upon their purchases.  (See above).   Nehra is directed to a system for predicting demand of customer travel accommodations.  (Nehra, abstract).  Nehra discloses that customers’ purchased flights and consumer flight class information is stored.  (Nehra, para 0023, “The consumer database 9 contains profile data for each of a plurality of consumers, all of whom carry one or more corresponding payment cards. Optionally, this profile data may classify the consumers according to one or more demographic and/or financial characteristics of the consumers. The consumer profile data for each of the consumers 



Fordyce does not explicitly disclose
in a segmentation server, applying a segmentation algorithm to generate unique …  customer behavior segments based on the aggregated previous electronic …  data;
creating segmentation …  based on the segmentation algorithm;
segmentation
the segmentation


receive user-selected segments of the unique travel customer behavior segments for the travel purchase data,
Yonezaki discloses receiving a request for behavior segments from a user for the purpose of delivering advertisements to individuals.  (Yonezaki, para 0035, “In some embodiments, the budget score is also based on a number of potential placements (e.g., websites, video streams, audio streams, etc.) matching a criterion of the advertisement campaign (e.g., N.sub.Campaign). In such embodiments, a provider of the advertisement campaign can specify a target demographic and/or criterion for the 


convert the user-selected segments to a travel account score, the travel account score indicating how well the travel purchase data fits into the segment, 

Yonezaki further discloses tracking of past performance of advertisements.  (Yonezaki, para 0024, “The performance database 174 is configured to store and/or maintain data associated with the performance of specific advertisements at specific placement categories and/or segments. Such performance can be calculated and/or determined using any suitable metric. In some embodiments, for example, the performance of an advertisement at a segment can be a clickthrough rate (CTR) of the advertisement at the segment, a conversion rate of the advertisement at the segment, an engagement rate of the advertisement at the segment, a reach of the advertisement at the segment, the brand-lift of the advertisement at the segment, and/or the like. As described in further detail herein, the performance data stored in the performance database 174 can be used to predict future performance of 


compare the travel account score to previous scores for the user-selected segments, the previous scores for the user-selected segments including successful travel offers; and
the travel account score, and
determining if the travel account score is over  a threshold indicating a further travel offer including one or more of the user-selected segments would likely be successful.


Yonezaki discloses that past performance can be used to set a threshold (ie. a score), against which future advertisement performance may be judged.  (Yonezaki, para 0057-58, “If the weight of the segment is greater than the weight threshold, the allocator module 210 can compare the performance score of the segment to a performance threshold. If the performance score of the segment is greater than the threshold, the segment can be placed in a pool and/or group of segments at which advertisements from an advertisement campaign will be placed.  In some embodiments, the performance threshold can be predetermined. In such embodiments, an advertisement campaign provider can determine at what level of predicted performance (i.e., using the performance scores) to provide an advertisement to a segment. In other embodiments, the performance threshold can be determined based on the performance of the segments of the advertisement campaign. In some embodiments, for example, the performance threshold can be an average performance score of the segments from the advertisement campaign. In the above described example, the average performance score of the segments is 0.330 (i.e., (0.505+0.189+0.333+0.294)/4). Accordingly, in this example, the 

Fordyce does not explicitly disclose

at an artificial intelligence engine, continuing to refine the segmentation profile model analysis over time;

Purves is directed to a machine learning system for determining customer purchasing behavior across segments.  (Purves, summary).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Fordyce, Nehra and Yonezaki with the segmentation of Purves with the motivation of delivering effective marketing.  Id.


Regarding Claim 2, Fordyce, Yonezaki, Purves and Nehra disclose the system of claim 1.
wherein the central clearing server clears electronic transactions.
See prior art rejection of claim 1, regarding Fordyce.

Regarding Claim 3, Fordyce, Yonezaki, Purves and Nehra disclose the system of claim 2.
wherein the electronic data comprises data to execute an electronic transaction involving a merchant and an electronic payment account of a consumer.
See prior art rejection of claim 1 regarding Fordyce.


Regarding Claim 4, Fordyce, Yonezaki, Purves and Nehra disclose the system of claim 1.
wherein the account level class aggregation server stores data…  electronically purchased by a consumer.
“The identification of the other person may be based on a variety of factors including, for example, demographic similarity and/or purchasing pattern similarity between the user (101) and the other person. As one example, the common purchase of identical items or related items by the user (101) and the other person may result in an association between the user (101) and the other person, and a resulting determination that the user (101) and the other person are similar. Once the other person is identified, the transaction profile constituting the SKU-level profile for the other person may be analyzed. Through predictive association and other modeling and analytical techniques, the historical purchases reflected in the SKU-level profile for the other person may be employed to predict the future purchases of the user (101). “  (Fordyce, para 0189) “In FIG. 2, a set of variables (e.g., 311, 313, 315) are defined based on the parameters recorded in the transaction records (301). The variables (e.g., 311, 313, and 315) are defined in a way to have meanings easily understood by an ordinary person. For example, variables (311) measure the aggregated spending in super categories; variables (313) measure the spending frequencies in various areas; and variables (315) measure the spending amounts in various areas. In one embodiment, each of the areas is identified by a merchant category (306) (e.g., as 

Fordyce does not explicitly disclose
on a class level of travel 
See prior art rejection of claim 1 regarding Nehra

Regarding Claim 5, Fordyce, Yonezaki, Purves and Nehra disclose the system of claim 1.
wherein attributes comprises elements and levels of the elements in the electronic transaction.
“In one embodiment, the transaction records (301) may further include details about the products and/or services involved in the purchase. For example, a list of items purchased in the transaction may be recorded together with the respective purchase prices of the items and/or the respective quantities of the purchased items. The products and/or services can be identified via stock-keeping unit (SKU) numbers, or product category IDs. The purchase details may be stored in a separate database and be looked up based on an identifier of the transaction.”  (Fordyce, para 0268)

Regarding Claim 6, Fordyce, Yonezaki, Purves and Nehra disclose the system of claim 1.
wherein the segmentation algorithm analyzes data and determines breakpoints to segment the data.
See prior art rejection of claim 1 regarding Purves

Regarding Claim 7, 
wherein the segmentation profile model analysis reflects the determined segmentation profile using the segmentation algorithm and takes in data and segments the data in a similar manner.
See prior art rejection of claim 6

Regarding Claim 8, Fordyce, Yonezaki, Purves and Nehra disclose the system of claim 1.
wherein the travel account score represents a classification from a plurality of classifications for the previous electronic travel data.
“In one embodiment, the user specific profile (131) is an aggregated spending profile (341) that is generated using the SKU-level information. For example, in one embodiment, the factor values (344) correspond to factor definitions (331) that are generated based on aggregating spending in different categories of products and/or services. A typical merchant offers products and/or services in many different categories.” (Fordyce para 0179)

Regarding Claim 9, Fordyce, Yonezaki, Purves and Nehra disclose the system of claim 1.
wherein the api takes in a request in a known format and responds with a travel score according to a known protocol.
Fordyce discloses that its components may be communicatively coupled by the Internet.  The examiner interprets this to recite a known format and protocol.  (Fordyce, para 0368).  The system may generate data reports.  “In one embodiment, transaction data, such as records of transactions made via credit accounts, debit accounts, prepaid accounts, bank accounts, stored value accounts and the like, is processed to provide information for various services, such as reporting, benchmarking, advertising, content or offer selection, customization, personalization, prioritization, etc.”  (Fordyce, introduction).  Data may be requested.  (Fordyce, para 0039)

Regarding Claim 10, Fordyce, Yonezaki, Purves and Nehra disclose the system of claim 9.
wherein the travel account score is communicated according to a predetermined protocol.
Fordyce discloses that its components may be communicatively coupled by the Internet.  The examiner interprets this to recite a known format and protocol.  (Fordyce, para 0368).  

Regarding Claim 11-20, see prior art rejections of claim 1-10





Conclusion
Relevant art not relied on but made of record include Dubey 20150248693, which is directed to a targeted advertisement system that modifies criteria based on performance.  (Dubey, abstract)
                                                                                                                                                                                               
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN C CHEIN/Primary Examiner, Art Unit 3687